DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-26 and 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhuang et al. (U.S Pub. 20070000505) in view of Ku et al. (U.S Pub. No. 20080199518) and Sengupta et al. (U.S Pub. No. 20090014018) and further in view of Stahl (U.S Pub. No. 20050048164).
Regarding claim 1, Zhuang discloses an encapsulated tobacco bead comprising: a core including tobacco particles [0002] and menthol [0069], including hydroxypropyl methylcellulose or pectin ([0042][0058] and claim 2) and further includes an inner coating layer and an outer coating [0042].  Ku discloses microcrystalline cellulose and hydroxypropyl methylcellulose can be in layer and the core ([0255] and figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the hydroxypropyl methyl cellulose can be used in both the core and an inner coating layer as taught by Ku.
Zhuang does not expressly disclose an outer coating comprises ionically-crosslinked gel.  Sengupta discloses a coating a plant material with an outer coating by ionic gelation such as tobacco with induce gelation to allow gelation of the mixture with a coating of carrageenan or other alginate for release trigger by saliva (example 1 [0050]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the 
Zhuang does not expressly disclose the menthol is in encapsulated form.  Stahl discloses menthol can be in encapsulated form for time release function [0025] [00119].
Regarding claim 2. Stahl discloses the encapsulated menthol includes menthol encapsulated in a gum [0119].  
Regarding claims 3-4, Zhuang discloses the encapsulated tobacco beads includes polyvinyl pyrolidone (paragraph 58 and claim 3) that is capable of serving as a sequestering agent.
Regarding claim 6, Sengupta discloses a smokeless tobacco product comprising the encapsulated tobacco bead (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the encapsulated tobacco bead of claim 1 in a smokeless tobacco product.
Regarding claim 7, Zhuang discloses a smoking article comprising the encapsulated bead (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to put the encapsulated tobacco bead of claim 1 in a smokeless tobacco product.
Regarding claim 8, Zhuang discloses the encapsulated bead is incorporated in a filter (Abstract).  
Regarding claim 9, Zhuang discloses the smoking article includes a tobacco rod free of menthol and a filter portion including the encapsulated tobacco bead (Abstract).  
Regarding claims 10-13, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 
Regarding claim 14, Zhuang discloses the flavorant can be present in the tobacco bead in an amount of up to 50% by weight ([0058] and claim 23) overlapping with the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
 Regarding claim 15, Zhuang discloses the flavorant is incorporated into the gel coatings [0042] and the flavorant is solid or liquid [0074].
 Regarding claim 16, Sengupta discloses the cation is calcium.
Regarding claims 17-18, Zhuang discloses the encapsulated tobacco beads comprises polyvinyl pyrolidone (paragraph 58 and claim 3) that is capable of serving as a sequestering agent.
Regarding claim 19, Zhuang does not expressly disclose the ratio of mannuronic units to guluronic units in the alginate.  Aimutis discloses the ratio of guluronic:mannuronic units in alginate to be about 2:1 [0032] within the claimed range of the ratio of guluronic to mannuronic units is about 0.4:1 to about 0.6:1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
 Regarding claims 20 and 29, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the product as taught by the combination of Zhuang, Sengupta and Stahl (U.S Pub. No. 20050048164) is the same as or obvious from the claimed product.

Regarding claim 22, Zhuang discloses the flavorant can be present in the tobacco bead in an amount of up to 50% by weight ([0058] and claim 23) overlapping with the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 23, Zhuang discloses the flavorant is incorporated into the gel coatings [0042] and the flavorant is solid or liquid [0074].
Regarding claim 24. Sengupta discloses the tobacco beads and/or the gel coating comprise one or more natural and/or artificial sweeteners [0047].
Regarding claims 25-26, Zhuang discloses the encapsulated tobacco beads comprises polyvinyl pyrolidone (paragraph 58 and claim 3) that is capable of serving as a sequestering agent.
Regarding claim 28, Zhuang discloses incorporating the encapsulated tobacco beads into a smoking article (Abstract).  
Claims 5, 27 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhuang et al. (U.S Pub. 20070000505) in view of Ku et al. (U.S Pub. No. 20080199518) and Sengupta et al. (U.S Pub. No. 20090014018) and Stahl (U.S Pub. No. 20050048164) and further in view of Aimutis et al. (Pub. No. 20070082030).  Zhuang does not expressly disclose the ratio of mannuronic units to guluronic units in the alginate.  Aimutis discloses the ratio of guluronic:mannuronic units in alginate to be about 2:1 [0032] within the claimed range of the ratio of guluronic to mannuronic units is about 0.4:1 to about 0.6:1.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Response to Arguments
Applicant’s arguments filed 1/22/2021 have been considered but are moot in view of the current rejection.
Applicant essentially argues that the reference of Zhuang discloses only that hydroxypropyl methylcellulose and pectin are reagents or binders in the tobacco bead but Zhuang is silent with regard to such reagents or binders forming a coating layer or an inner coating layer that substantially surround a core.  This argument is not persuasive because, Ku discloses microcrystalline cellulose and hydroxypropyl methylcellulose can be in the layer and the core of a bead ([0255] and figs. 3-4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the hydroxypropyl methyl cellulose can be used in both the core and an inner coating layer as taught by Ku.
Regarding the reference of Stahl, this reference is provided for the teaching of menthol can be in encapsulated form for time release function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHU H NGUYEN/            Examiner, Art Unit 1747